OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
*892The Commissioner of Health was authorized by subdivision 12 of section 230 of the Public Health Law to suspend petitioner summarily from the further practice of ophthalmology for a period of 60 days pending hearings in the related disciplinary matter (Matter of Wootan v Axelrod, 60 NY2d 353). We agree with the Appellate Division that the commissioner was justified in concluding, in fhe circumstances of this case, that petitioner’s practice posed an imminent danger to the public health. Nor was the commissioner precluded from making such a determination by reason of his failure to proceed expeditiously in a related proceeding, particularly as the delays in going forward were largely attributable to litigation commenced by petitioner.
We have considered petitioner’s remaining contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.